Exhibit 99.2 VAPESTICK HOLDINGS LIMITED CONSOLIDATED FINANCIAL STATEMENTS AND INDEPENDENT AUDITORS’ REPORT DECEMBER 31, 2 1 INDEPENDENT AUDITORS’ REPORT To the Board of Directors of Vapestick Holdings Limited: Report on the Consolidated Financial Statements We have audited the accompanying consolidated balance sheets of Vapestick Holdings Limited (“the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of income and comprehensive income, changes in stockholders' equity (deficit) and cash ﬂows for the years then ended, and the related notes to the consolidated ﬁnancial statements. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated ﬁnancial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of ﬁnancial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated ﬁnancial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated ﬁnancial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the ﬁnancial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the ﬁnancial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated ﬁnancial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of signiﬁcant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated ﬁnancial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinions. Opinion In our opinion, the consolidated ﬁnancial statements referred to above present fairly, in all material respects, the consolidated ﬁnancial position of Vapestick Holdings Limited as of December 31, 2013 and 2012 and the results of their consolidated operations and cash ﬂows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Accell Audit & Compliance, P.A. Tampa, Florida March 24, 2014 4868 West Gandy Boulevard ● Tampa, Florida 33611 ● 813.440.6380 2 VAPESTICK HOLDINGS LIMITED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 Assets Current assets: Cash $ $ Accounts receivable Inventory Prepaid inventory - Prepaids and other current assets Due from director - Deferred tax asset - Total current assets Furniture and equipment, net Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Revolving line of credit, net - Due to director - Current maturities of long-term debt Total current liabilities Long-term debt, less current maturities Total liabilities Stockholders' equity (deficit) Common stock; 5,000 Series A shares, 5000 Series B shares and 1,136 Series C shares; all shares at $.016 par value, all shares issued and outstanding at December 31, 2013 and 2012, respectively Other comprehensive income (loss) ) Retained earnings (accumulated deficit) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to the consolidated financial statements and Independent Auditors’ Report 3 VAPESTICK HOLDINGS LIMITED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2 Revenues Sales $ $ Cost of goods sold Gross profit Operating expenses Selling expenses Personnel costs General and administrative Advertising and marketing Professional fees Merchant account fees Total operating costs Income from operations Other expense Interest expense Income before taxes Income tax expense Net income Comprehensive income (loss) Foreign currency remeasurement ) Total comprehensive income $ $ See accompanying notes to the consolidated financial statements and Independent Auditors’ Report 4 VAPESTICK HOLDINGS LIMITED CONSOLIDATED STATEMENTS OF CHANGES TO STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 Series A Series B Series C Total Common Stock Other Comprehensive Retained Earnings (Accumulated Shares Dollars Shares Dollars Shares Dollars Shares Dollars Income Deficit) Total Balance at December 31, 2011 $
